No. 12133

           I N T E SUPREME C U T O THE STATE O M N A A
                H           OR    F           F OTN

                                           1972



I N THE MATTER O D E C U R I N G :
                F
MARILYN L N CORNELIUSEN, DENNIS LEWIS
         YN
CORNELIUSEN, DEWAYNE ALVIN CORNELIUSEN,
and CLINTON SHANE CORNELIUSEN,

Dependent and Neglected Children.




Appeal from:        D i s t r i c t Court o f t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                    Honorable A. B. Martin, Judge p r e s i d i n g .

Counsel of Record:

         For Appellant :

              F r a n c i s J. McCarvel argued, Glendive, Montana.

         For Respondent:

              Hone Robert L. Woodahl, Attorney General, Helena,
               Montana.
              C e c i l N. Brown, Countyi-'Attorney, argued, T e r r y ,
               Montana.



                                                          Submitted:          February 15, 1972

                                                             Decided :       MAR 6 - 1 9 ~

Filed:    MAR 6 -   ?m
Mr. Justice          John Conway Harrison d e l i v e r e d t h e Opinion o f
t h e Court.


         This i s a n a p p e a l from an o r d e r of t h e d i s t r i c t c o u r t

of t h e s i x t e e n t h j u d i c i a l d i s t r i c t , county of P r a i r i e , d e c l a r i n g

f o u r c h i l d r e n of Wilma J e a n Corneliusen t o be dependent and

n e g l e c t e d c h i l d r e n , and awarding custody, c a r e and c o n t r o l

t o t h e S t a t e Welfare Department.

         Wilma J e a n Corneliusen, t h e mother o f t h e f o u r c h i l d r e n ,

i s a 32 y e a r old woman of Indian h e r i t a g e .                 Her e a r l y l i f e

was s p e n t i n a C a t h o l i c convent where s h e r e c e i v e d a h i g h

school education.              Sometime a f t e r g r a d u a t i o n from h i g h school

i n South Dakota i n 1959, s h e appeared i n a Montana w e l f a r e

o f f i c e seeking a i d a s a n unwed mother.                 A t t h a t time s h e was

g i v e n h e l p and a d v i c e and r e l e a s e d h e r c h i l d f o r a d o p t i o n .

She married one L a r r y Corneliusen i n 1961, and two c h i l d r e n were

born of t h i s marriage, Marilyn born i n 1962, and Dennis born

i n 1963.       I n 1964 Larry Corneliusen abandoned h i s w i f e and two

c h i l d r e n ; he has n o t been heard from s i n c e .

         A t t h e time of t h e h e a r i n g i n A p r i l 1971, t h e Corneliusens

were n o t divorced.            Subsequent t o 1964 W i l m a Jean has had two

more c h i l d r e n , Dewayne Alvin born September 26, 1969, and

C l i n t o n Shane born August 26, 1970.                  These two c h i l d r e n have

different fathers          .
         The t r a n s c r i p t r e v e a l s t h a t from J u l y 1964, Wilma J e a n

has r e l i e d upon Aid t o Dependent Children funds from t h e D i v i s i o n

of Child Welfare S e r v i c e s of t h e Department of P u b l i c Welfare

of t h e S t a t e of Montana, t o support h e r c h i l d r e n .                It f u r t h e r

i n d i c a t e s t h a t s h e had a n a l c o h o l i c problem and was known by

t h e w e l f a r e and law o f f i c e r s a s being promiscuous.                  Evidence
introduced a t t h e h e a r i n g i n d i c a t e d t h a t t h e monthly Aid t o

Dependent Children checks were used p a r t i a l l y t o supply h e r

a l c o h o l i c needs and d i d n o t e n t i r e l y go f o r t h e c a r e of h e r

children.

           Considerable evidence was produced i n d i c a t i n g dependency

and n e g l e c t of t h e f o u r c h i l d r e n , i n c l u d i n g s t a t e m e n t s made by

Wilma Jean t h a t s h e hated some of t h e c h i l d r e n and t h r e a t e n e d

t o k i l l t h e youngest.            The l o c a l w e l f a r e o f f i c e r s worked con-

s t a n t l y w i t h Wilma Jean but f i n a l l y concluded i n view of h e r

t h r e a t s t o t h e l i v e s of one o r more o f t h e c h i l d r e n , t h a t they

should be removed from h e r and placed where they would have an

                                                1c
o p p o r t u n i t y t o develop a ~ , ~ n o r m a h i l d r e n .

           Wilma Jean Corneliusen a p p e a l s from t h e o r d e r of t h e

d i s t r i c t c o u r t and r a i s e s t h r e e i s s u e s f o r c o n s i d e r a t i o n :

           1.     Were t h e minor c h i l d r e n of a p p e l l a n t "neglected"

w i t h i n t h e meaning of s e c t i o n 10-501, R.C.M.                    1947?

           2.     Did t h e d i s t r i c t c o u r t abuse i t s d i s c r e t i o n i n

i s s u i n g t h e judgment of A p r i l 9 , 1971, g i v i n g respondent

w e l f a r e department t h e r i g h t of a d o p t i o n ?

          3.      Should t h e d i s t r i c t c o u r t have allowed t h e a p p e l l a n t

more time t o s t r a i g h t e n o u t h e r emotional problems?

          Appellant concedes t h a t t h e c h i l d r e n a r e "dependent"

c h i l d r e n w i t h i n t h e meaning of s e c t i o n 10-501, R.C.M.                   1947,

f o r t h e record shows t h e family h a s been dependent on p u b l i c

a s s i s t a n c e s i n c e 1964, b u t , r e l y i n g upon t h i s c o u r t ' s d e c i s i o n

I n t h e Matter of Vikse, 147 Mont. 417, 420, 413 P.2d 876, s h e

argues t h a t t h i s Court should l i b e r a l l y i n t e r p r e t t h e term

' h e g l e c ted c h i l d " .

          Recognizing, a s we must, t h a t t h i s i s an impoverished

family, t h i s does n o t mean t h e mother can use such impoverishment
a s a s h i e l d t o h i d e behind i n t h e n e g l e c t of h e r c h i l d r e n

when h e r very a c t s deprived t h e c h i l d r e n of a t t e n t i o n and c a r e .

Misuse of w e l f a r e funds, l a c k o f medical c a r e and f a i l u r e t o

p r o p e r l y p r o ~ i d e i t h i n t h e funds a l l o c a t e d c l e a r l y revea 1
                             w

neglect of her children.                   J u s t i c e C a s t l e s i n Vikse s a i d :

          "*   **       ' n e g l e c t e d c h i l d f i s a broader term t h a n
          'dependent c h i l d '      .        The former d e s c r i b e s a p a r e n t a l
          f a i l u r e t o e x e r c i s e t h e degree of c a r e demanded by
          family circumstances. It concerns d i s r e g a r d of
          p a r e n t a l duty whether i n t e n t i o n a l o r u n i n t e n t i o n a l . I f

That i s t h e very c a s e presented t h e t r i a l judge i n t h e i n s t a n t

case.      W f i n d no m e r i t t o a p p e l l a n t ' s I s s u e 1 f o r t h e evidence
            e

shows both "dependent" and "neglectedr' c h i l d r e n .

          W w i l l combine I s s u e s 2 and 3 f o r d i s c u s s i o n f o r i f
           e

I s s u e 3 were favorably decided f o r t h e a p p e l l a n t , i t would

of n e c e s s i t y s e t a s i d e I s s u e 2 .

          It has been w r i t t e n many t i m e s , a s o f t e n a s t h i s t y p e

of c a s e comes b e f o r e a c o u r t , t h a t such c a s e s a r e t r a u m a t i c

and d i s t r e s s i n g f o r a l l concerned and p r e s e n t perplexing

problems f o r d e c i s i o n .       No m a t t e r what conclusion i s reached,

i t i s i n e v i t a b l e t h a t h e a r t a c h e s , misery and d e s p a i r w i l l

result.

         Here, we begin w i t h t h e presumption t h a t t h e d e c i s i o n

of t h e d i s t r i c t c o u r t i s c o r r e c t .    The duty of d e c i d i n g con-

t r o v e r s y over t h e r i g h t s t o custody of c h i l d r e n i s a d e l i c a t e

one, lodged w i t h t h e d i s t r i c t c o u r t .         The d e c i s i o n o f t h a t

c o u r t should n o t be d i s t u r b e d except upon a c l e a r showing of

an abuse of d i s c r e t i o n .         Ex p a r t e Bourguin, 88 Mont. 118, 290

P. 250; I n r e Thompson, 77 Mont. 466, 251 P. 163.

          It was t h e t r i a l c o u r t ' s d u t y , and ours t o o , t o concern

o u r s e l v e s w i t h t h e b e s t i n t e r e s t s and w e l f a r e of t h e c h i l d r e n .
Here, t h e two o l d e r c h i l d r e n a r e o f e a r l y school a g e and

experiences w i t h t h e i r mother has l e f t them i n s e c u r e , t r o u b l e d

and f r i g h t e n e d .   Can they c o n t i n u e t o grow and mature normally,

while h o p e f u l l y w a i t i n g f o r t h e mother t o s t r a i g h t e n o u t h e r

emotiona.1 problems?              W think not.
                                   e                      Children, p a r t i c u l a r l y

c h i l d r e n d t h e ages h e r e i n involved, must have permanent r e -

l a t i o n s h i p s i n o r d e r t h a t they may e s t a b l i s h a s e n s e of i d e n t i t y .

Without such r e l a t i o n s h i p s they may w e l l become emotionally

disturbed.             Were i t n o t f o r Mrs. Bond of t h e Welfare Depart-

ment and good neighbors who have a l l worked long and hard

t r y i n g t o h e l p a p p e l l a n t , t h e s e c h i l d r e n might be f a c i n g f a r

more g r i e v o u s problems than they have a t t h e p r e s e n t time.

          The d i s t r i c t c o u r t a f t e r h e a r i n g a l l o f t h e testimony

and t a l k i n g w i t h t h e two o l d e r c h i l d r e n , decided t h a t time

had run o u t f o r a p p e l l a n t ; t h a t t h e c h i l d r e n ' s b e s t i n t e r e s t s

r e q u i r e d they no longer w a i t f o r a p p e l l a n t t o do something t o

s t a b l i z e h e r emotional l i f e .       W agree with the d i s t r i c t
                                                 e

c o u r t ' s d e c i s i o n t o put a l l t h e c h i l d r e n i n t h e custody o f

t h e Welfare Department of t h e S t a t e of Montana, w i t h t h e r i g h t

of a d o p t i o n .

          There being no abuse of d i s c r e t i o n , t h e judgment i s

affirmed      .
Associate J u s t i c e s




4
Hon. Jack Shanstrom, D i s t r i c t
Judge, s i t t i n g for Associate
J u s t i c e Wesley C a s t l e s .